14-2428 (Order)
United States v. Bert

                    UNITED STATES COURT OF APPEALS

                        FOR THE SECOND CIRCUIT


    At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
States Courthouse, 40 Foley Square, in the City of New York,
on the 9th day of February, two thousand sixteen.

PRESENT: ROBERT A. KATZMANN,
                       Chief Judge,
         DENNIS JACOBS,
         JOSÉ A. CABRANES,
         ROSEMARY S. POOLER,
         REENA RAGGI,
         RICHARD C. WESLEY,
         PETER W. HALL,
         DEBRA ANN LIVINGSTON,
         GERARD E. LYNCH,
         DENNY CHIN,
         RAYMOND J. LOHIER, JR.,
         SUSAN L. CARNEY,
         CHRISTOPHER F. DRONEY,
                       Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES of AMERICA,

      Appellee,

            - v.-                                14-2428

RAHEEM BERT, aka RAHEEM LINWOOD,
aka RADIO

      Defendant-Appellant.

- - - - - - - - - - - - - - - - - - - - -x
For Appellee:          Douglas M. Pravda, Amy Busa,
                       Assistant United States Attorneys,
                       for Robert L. Capers, United States
                       Attorney for the Eastern District of
                       New York, Brooklyn, NY.

For Defendant-
Appellant:             James Darrow, New York, NY.




                           ORDER

     Following disposition of this appeal, an active judge
of the Court requested a poll on whether to rehear the case
en banc. A poll having been conducted and there being no
majority favoring en banc review, rehearing en banc is
hereby DENIED, with opinions to follow.



                       FOR THE COURT:
                       CATHERINE O’HAGAN WOLFE, CLERK




                             2